United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 23, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-50168




THOMAS C. MOWDY,

                                    Plaintiff-Appellant,

v.

EMPLOYEE RETIREMENT SYSTEM OF TEXAS; ET AL.,

                                    Defendants,

TEXAS HEALTH AND HUMAN SERVICES COMMISSION,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                          A-03-CV-215-SS
                       --------------------

Before REAVLEY, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant, Thomas C. Mowdy (“Mowdy”), appeals the

district court’s grant of Defendant-Appellee Texas Health and

Human Services Commission’s (“HHSC”) motion for summary judgment

dismissing Mowdy’s claims brought under the Equal Pay Act, 29

U.S.C. § 206(d) (“EPA”), the Equal Employment Opportunity Act, 42



     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
U.S.C. § 2000e, et. seq. (“Title VII”), and the Texas Commission

on Human Rights Act, Tex. Lab. Code ch. 21 (“TCHRA”).   Mowdy

basically contends that HHSC paid less to him than it paid to

certain of his female co-workers for performing equal work on

jobs that required substantially equal skill, effort, and

responsibility.

     We review a grant of a motion for summary judgment de novo,

applying the same standard as the district court.   Coserv LLC v.

Southwestern Bell Tel. Co., 350 F.3d 482, 486 (5th Cir. 2003).

Having reviewed the record and considered the briefs and

arguments on appeal, we affirm the district court’s grant of

Defendant-Appellee’s motion for summary judgment for the

following reasons.

     With respect to Mowdy’s wage discrimination claim under the

EPA, Mowdy failed to raise a fact issue that he performed

substantially equal work as that of his female co-workers.

Corning Glass Works v. Brennan, 417 U.S. 188, 195 (1974).

Therefore, summary judgment on this issue was proper because

Mowdy could not establish a prima facie case under the EPA.

     With respect to Mowdy’s gender discrimination claims under

Title VII and the TCHRA, Mowdy failed to raise a fact issue

regarding the substantial similarity of his job and that of his

female co-workers.   Pittman v. Hattiesburg Mun. Separate Sch.

Dist., 644 F.2d 1071, 1074 (5th Cir. 1981).   Accordingly, summary

judgment on this issue was proper because Mowdy could not
establish a prima facie case under Title VII or the TCHRA.

     With respect to Mowdy’s constructive discharge claim under

Title VII, Mowdy failed to raise a fact issue that HHSC made his

working conditions so intolerable that a reasonable employee

would have felt compelled to resign.     Ward v. Bechtel Corp., 102

F.3d 199, 202 (5th Cir. 1997).   Therefore, summary judgment on

this issue was proper because Mowdy could not establish a prima

facie case under Title VII.

     Finally, with respect to Mowdy’s retaliation claim under

Title VII and the TCHRA, Mowdy did not suffer an adverse

employment decision, much less an ultimate employment decision,

when his supervisor corrected a typographical mistake to reflect

Mowdy’s actual position at HHSC.     Mattern v. Eastman Kodak Co.,

104 F.3d 702, 707 (5th Cir. 1997).    Accordingly, summary judgment

on this issue was proper because Mowdy could not establish a

prima facie case under Title VII or the TCHRA.

     For the foregoing reasons, the opinion of the district court

is in all ways AFFIRMED.